DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: ERICSSON: "Logical channel prioritization and transmission profiles”, 3GPP DRAFT; R2-1709474 - LOGICAL CHANNEL PRIORITIZATION AND TRANSMISSION PROFILES, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES, F-06921 SOPHIA-ANTIPO, vol. RAN WG2, no. Berlin, Germany; 20170821 - 20170825 20 August 2017 (2017-08-20), XP051319202, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings 3GPP_SYNC/RAN2/ Docs/ [retrieved on 2017-08-20]

Regarding claims 1 and 11, Document D1 discloses A wireless device/ A method, WD, ("UE" throughout D1) configured to communicate with a network node, (D1 uses explicitly the term "network", while in most cases the 3GPP New Radio base station, called gNB in the standards, is implied) the WD comprising processing circuitry configured to: receive from the network node, a first grant for uplink transmission of data, ("grant" throughout Dl; "UL grant" specifically in section 2.2) the first grant indicating that use of the first grant is restricted to logical channels, LCHs, of a first subset of LCHs (section 2.2; see also previous section 2.1 for details on the association of LCHs to each transmission profile) of an LCH set, (the LCHs of the transmission profile of the UL grant are implicitly a subset of the full set of LCHs of the WD /UE) the first subset of LCHs configured to include fewer than all LCHs, such that there exists at least one LCH for which use of the first grant is not allowed (most common case described by Dl, including the explicit example in the paragraph between "Proposal 2" and "Proposal 3" on page 3. While the teachings of Dl would also apply to the case of an UL grant using a transmission profile identifier mapping to all LCHs of the channel, in most cases, only a subset will be indicated. Otherwise, the definition and usage of transmissions profiles would be pointless) and select at least one LCH from the first subset of LCHs according to a priority of LCHs in the first subset of LCHs, (section 2.2 bullet 2 of the list) the selected at least one LCH configured to provide data to be transmitted on the uplink according to the first grant. (section 2.2).
Regarding claims 21 and 28, Document D1 teaches a network node configured to communicate with a wireless device, WD, the network node comprising processing circuitry configured to: generate at least one grant for uplink transmission of data for the WD ("grant" throughout Dl; "UL grant" specifically in section 2.2), the at least one grant indicating that use of the at least one grant is restricted to logical channels, LCHs (section 2.2; see also previous section 2.1 for details on the association of LCHs to each transmission profile), of a first subset of LCHs of an LCH set, the first subset of LCHs including fewer than all LCHs , such that there exists at least one LCH for which use of the at least one grant is not allowed (the LCHs of the transmission profile of the UL grant are implicitly a subset of the full set of LCHs of the WD /UE); and transmit the at least one grant to the WD (section 2.2). 
Regarding claims 9 and 22, Document D1 teaches wherein the first grant implicitly indicates, by at least one of a specific downlink control information, DCI, format and how the DCI was received, that use of the first grant is restricted to LCHs of the first subset of LCHs (see section 2.1 1st paragraph including the numbered list). 
Regarding claims 23-24, Document D1 teaches wherein the at least one grant indicates a set of layer one, L1, transmission parameters to be used by the WD (see unnumbered bullet list in page 2); wherein the L1 transmission parameters are associated with the LCHs of the first subset of LCHs (see unnumbered bullet list in page 2). 
Regarding claims 25-26, Document D1 teaches wherein the processing circuitry is further configured to send instructions to configure the WD with the LCH set (see D1: 3 paragraph of section 2.1); wherein the processing circuitry is further configured to configure the WD with the LCH set by radio resource control, RRC, signaling (see D1).
Regarding claim 27, Document D1 also teaches wherein the LCH set is pre-configured in the network node and the WD (see D1). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Loehr et al. (US 2018/0310308 A1).
Regarding claim 2, Document D1 does not mention wherein the at least one LCH selected from the first subset of LCHs is an LCH having a highest priority of all the LCHs in the first subset of LCHs. Loehr et al. teach and show the at least one LCH selected from the first subset of LCHs is an LCH having a highest priority of all the LCHs in the first subset of LCHs (see fig. 4 and pars. 0056-0058: In response to determining 408 that there is only one logical channel having numerology/TTI X as the preferred/primary numerology/TTI, the method 400 assigns 410 the one logical channel having numerology/TTI X as the preferred/primary numerology/TTI as the highest priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Loehr et al. to the method of Document D1 in order to assign resources to logical channels of the multiple logical channels based on the priority order.
Regarding claim 3, Document D1 does not mention wherein the processing circuitry is further configured to cause transmission of data from the selected at least one LCH from the first 
Regarding claim 4, Document D1 does not mention receive a second grant for uplink transmission of data, the second grant indicating a transmission time that overlaps a transmission time indicated by the first grant, the second grant indicating that use of the second grant is restricted to LCHs of a second subset of LCHs in the LCH set; and select, for transmission according to one of the two grants, data from an LCH that has a priority that is highest priority within the subset of LCHs indicated by the one of the two grants, which priority is also higher than a priority of an LCH of highest priority within the other subset of LCHs. Loehr et al. teach and show wherein the processing circuitry is further configured to: receive a second grant for uplink transmission of data, the second grant indicating a transmission time that overlaps a transmission time indicated by the first grant, the second grant indicating that use of the second grant is restricted to LCHs of a second subset of LCHs in the LCH set; and select, for transmission according to one of the two grants, data from an LCH that has a priority that is highest priority within the subset of LCHs indicated by the one of the two grants, which priority determining 408 that there is only one logical channel having numerology/TTI X as the preferred/primary numerology/TTI, the method 400 assigns 410 the one logical channel having numerology/TTI X as the preferred/primary numerology/TTI as the highest priority). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Loehr et al. to the method of Document D1 in order to assign resources to logical channels of the multiple logical channels based on the priority order.
Regarding claim 5, Document D1 does not mention wherein the processing circuitry is further configured such that the first grant being received when a second grant is already being processed results in disruption of the processing of the second grant while performing processing of the first grant. Loehr et al. also teach and show wherein the processing circuitry is further configured such that the first grant being received when a second grant is already being processed results in disruption of the processing of the second grant while performing processing of the first grant (see par. 0058: for an UL grant for numerology 1, the logical channel priority order is: LCH #1, LCH #2, LCH#3. This is because LCH #1 is the only logical channel with numerology 1 as the primary numerology, and while LCH #2 and LCH #3 both have numerology 1 as the first secondary numerology, LCH #2 has a higher priority (e.g., 1) than LCH #3 (e.g., 3). As a further example, for an UL grant for numerology 3, the logical channel priority order is: LCH #3, LCH #1, LCH #2. This is because LCH #3 is the only logical channel with numerology 3 as the primary numerology, LCH #1 is the only logical channel with numerology 3 as the first secondary numerology, and LCH #2 is the only logical channel with numerology 3 as the second secondary numerology). Therefore, it would have been obvious to one of ordinary skill in the art .
Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Document D2 (SAMSUNG: "RemainingIssueon SPS/Grant-free:HowtoHandleDynamic GrantCoincidingwithConfiguredGrant", 3GPPDRAFT;R2-1801371,3RDGENERATION PARTNERSHIPPROJECT(3GPP), MOBILE COMPETENCECENTRE;650,ROUTEDES LUCIOLES;F-06921SOPHIA-ANTIPOLISCEDEX; FRANCE vol.RANWG2,no.Vancouver,Canada; 20180122-20180126  12January2018(2018-01-12), XPQ51386781, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg%5Fran/wG2% 5FRL2/TSGR2%5FAHS/2018%5F01%5FNR/Docs/[retrievedon2018-01-12] the whole document) 
Regarding claim 6, D1 does not mention wherein, when the first grant includes a channel state information, CSI, request, the WD is configured to refrain from transmitting CSI when a grant to be used for transmission is different from the first grant. Document D2 teach wherein, when the first grant includes a channel state information, CSI, request, the WD is configured to refrain from transmitting CSI when a grant to be used for transmission is different from the first grant (see proposal 1 of D5: stating that a grant overrides a previous grant; also obvious implementation as this claim merely states that when an grant is being served, the request of a different, non-served grant). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching 
Regarding claim 8, D1 does not mention wherein, when the grant to be used for transmission is a second grant received after the first grant, and the first grant includes a CSI request, and the second grant does not include a CSI request, the WD is configured such that the CSI is not transmitted by the WD. Document D2 teaches wherein, when the grant to be used for transmission is a second grant received after the first grant, and the first grant includes a CSI request, and the second grant does not include a CSI request, the WD is configured such that the CSI is not transmitted by the WD (see proposal 1 of D5: proposal 1 stating that a grant overrides a previous grant; also obvious implementation as this claim merely states that when an grant is being served, the request of a different, non-served grant). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Document D2 to the method of Document D1 in order to assign resources to logical channels of the multiple logical channels based on the priority order.
Regarding claim 10, Document D1 does not mention wherein, when two received grants are conflicting because of overlapping resources and both grants indicate a same LCH, the WD is configured to use a dynamic grant if one of the two grants is dynamic and the other grant is configured, and to use a latest received dynamic grant if both grants are dynamic. D2 teaches wherein, when two received grants are conflicting because of overlapping resources and both grants indicate a same LCH, the WD is configured to use a dynamic grant if one of the two grants is dynamic and the other grant is configured, and to use a latest received dynamic grant if both grants are dynamic (see the last par. Of section 1, also proposal 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not mention wherein, when the grant to be used for transmission is a configured grant and the CSI is requested in a dynamic grant, the WD is configured such that no CSI is transmitted, as specified in claim. Therefore, it is objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643